DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Applicant’s amendment filed 01/15/2021 has been entered and fully considered. Claims 1-13, 15 and 16 are pending, of which claim 1 is currently amended. Claim 14 is cancelled. No new matter has been added.
In view of the amendment, the previous rejections under 35 USC 102 and 35 USC 103 are withdrawn, however the pending claims are now rejected on new grounds under 35 USC 103. This action is final.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 7-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0311486 A1 (Kwag), in view of CN 108987633 A (Li).


    PNG
    media_image1.png
    392
    451
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    587
    434
    media_image2.png
    Greyscale

Regarding claims 1 and 15, Kwag discloses a battery module (battery pack 10) comprising a case 200 [0042] having a hollow cavity 201 [0065] and an opening in communication with the hollow cavity (first cover 300 and second cover 400 close respective openings at either end of the cavity 201 in the case 200) in a length direction (z-axis direction) [0042], [0072], [0077], a secondary battery assembly (plurality of batteries 110) [0043] disposed in the hollow cavity 201 [0065] and comprising two or more secondary batteries 110 (rechargeable batteries) [0044] stacked one on another in a width direction (x-axis direction), and a shielding member (first holder 120A) [0043] disposed on at least one side of the secondary battery 110 assembly in a height direction (y-axis direction) and located between the secondary battery 110 assembly and the case 200, wherein the shielding member 120A is configured to cover the secondary battery 110 assembly (the batteries 110 are accommodated 

    PNG
    media_image3.png
    424
    407
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    423
    642
    media_image4.png
    Greyscale

Kwag does not disclose a wire harness spacer as claimed. Li however teaches a plate-like middle part cover board 3 equipped with a harness slot used to limit the trend of the connection wiring harness (a wire harness spacer) [page 6 paragraph 7], which is disposed parallel to and clamped to the inside of a top blind flange 4 (cover), so that the connection wiring harness can be sealed and insulated [page 6 paragraph 3]. The middle part cover board 3 further is clamped to the package header 1 to ensure the reliability of the battery module electrical connection, by clamping fixations structures 34 matched with holes (detachably connected by a snap joint comprising a first snap and a second snap that are snap-fitted to each other), which are simple and reliably fixed while occupying little space and without risk of causing short circuit [page 7 paragraph 2]. See Figs. 1, 4. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to dispose a wire harness spacer, formed as a plate-like member, in parallel to and on the inside of the second cover of Kwag, as in Li, whereby the wire harness spacer would be disposed at the opening and a thickness 
Regarding claim 2, Kwag further discloses that one of the shielding member and the case is provided with a guide groove 210, and the other is provided with a slide block (first ridge 132) slidably engaged with the guide groove 210, and both the guide groove 210 and the slide block 132 are configured to extend in the length direction (z-axis direction) [0060], [0067]-[0069]. See Figs. 2-4.
Regarding claim 3, Kwag further discloses that the guide groove 210 is disposed on a surface of the case 200 (inner corner) facing the secondary battery 110 assembly and is configured to extend across the entire case 200 in the length direction (z-axis direction) [0067], and the slide block (first ridge 132) is located on a surface (outer edge) of the shielding member (first holder 120A) facing the case 200 [0060]. See Figs. 2, 4. Kwag further discloses that the slide block 132 has a length that is close to that of the shielding member 120A in the length direction (z-axis direction) (see Fig. 3), but does not specifically teach that the lengths are the same. However, in Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the 
Regarding claim 4, Kwag further discloses that the case 200 has a first plate and a second plate disposed opposite each other in the height direction (y-axis direction), and the shielding member (first holder 120A) is located between the first plate and the secondary battery 110 assembly. See Fig. 2.
Regarding claim 7, Kwag further discloses that there are two or more slide blocks (first ridge 132 and second ridge 134) spaced apart from each other in the width direction (x-axis direction), and the number of the guide grooves 210 is not less than the number of the slide blocks 132, 134, wherein each of the slide blocks 132, 134 is disposed opposite to and slideably connected to one of the guide grooves 210 [0060], [0067]-[0069]. See Fig. 4.
Regarding claim 8, Kwag further discloses that the shielding member (first holder 120A) is provided with a through hole (accommodation holes 122, open regions 124) with penetrates the shielding member 120A in the height directions (y-axis direction) [0054], [0057]. See Fig. 3.
In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). See MPEP 2144.04 IV. B.
Regarding claim 10, Kwag further discloses that there are two or more through holes (accommodation holes 122, open regions 124) which are spaced apart from each other in the length direction (z-axis direction) [0051], [0057]. See Fig. 3.
Regarding claim 11, Kwag further discloses that the shielding member (first holder 120A) is formed as an insulating (resin) member [0058].
Regarding claims 12 and 13, Kwag further discloses that the entire shielding member (first holder 120A) is formed as a plate-like member. See Fig. 3.
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0311486 A1 (Kwag) in view of CN 108987633 A (Li), as applied to claims 1-4, 7-13 and 15 above, and further in view of KR 2018-084539 A (Kim) (US 2019/0051954 A1 is cited as an English language equivalent).
The combination of Kwag and Li teaches the battery module according to claim 4, as shown above, but does not teach a heat conduction member. Kim however teaches coating a thermally conductive adhesive (heat conduction member) on an upper side of an inner surface of the bottom portion of a module case [0035], wherein an injection hole is provided in the bottom portion of the module case and may allow the thermally conductive adhesive to be .
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0311486 A1 (Kwag) in view of CN 108987633 A (Li), as applied to claims 1-4, 7-13 and 15 above, and further in view of US 10044018 B2 (Soleski).
The combination of Kwag and Li teaches the battery module according to claim 15, as shown above, wherein the first snap (hole) is connected to the shielding member and comprises a slot, and the second snap (clamping fixation structure 34) is connected to the wire harness spacer 3 and has a claw with a clamping opening (see Li Fig. 4 and page 7 paragraph 2). The combination does not teach the claimed structure of the first snap. Soleski however teaches that battery module components may be secured together using different types of mating connectors, such as snap-in clips 114 (second snap) configured to couple (snap-fit) with slots 302 (first snap) [14:28-45, 52:42-48, 58:27-33]. The slots 302 comprise a column body extending in the width direction and two connecting blocks disposed on the column body and spaced apart from each other in the width direction, a slot formed between two adjacent .

    PNG
    media_image5.png
    323
    442
    media_image5.png
    Greyscale
    
    PNG
    media_image6.png
    488
    543
    media_image6.png
    Greyscale


Response to Arguments
Applicant’s arguments filed 01/15/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN M MCDERMOTT whose telephone number is (571)270-7138.  The examiner can normally be reached on Monday - Friday, 11am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/HMM/
/BARBARA L GILLIAM/Supervisory Patent Examiner, Art Unit 1727